Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-01728 Nicholas Fund, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 03/31/2009 Date of Reporting Period: 06/30/2008 Item 1. Schedule of Investments. Nicholas Fund, Inc. Schedule of Investments (unaudited) June 30, 2008 VAULE COMMON STOCKS - 94.46% Consumer Discretionary - Auto & Components - 0.92% 500,000 Johnson Controls, Inc. $ 14,340,000 Consumer Discretionary - Consumer Durables & Apparel - 2.59% 650,000 Fortune Brands, Inc. 40,566,500 Consumer Discretionary - Consumer Services - 1.08% 451,300 DineEquity, Inc. 16,860,568 Consumer Discretionary - Hotels, Restaurants & Leisure - 3.96% 1,154,037 California Pizza Kitchen, Inc. * 12,913,674 1,400,000 Yum! Brands, Inc. 49,126,000 62,039,674 Consumer Discretionary - Retail - 7.20% 500,000 Best Buy Co., Inc. 19,800,000 330,000 Jos. A. Bank Clothiers, Inc. * 8,827,500 650,000 Kohl's Corporation * 26,026,000 2,050,000 O'Reilly Automotive, Inc. * 45,817,500 450,000 Penske Automotive Group, Inc. 6,633,000 864,100 Sally Beauty Company, Inc. * 5,582,086 112,686,086 Consumer Staples - Food & Staple Retail - 3.01% 1,450,000 Walgreen Co. 47,139,500 Consumer Staples - Food, Beverage & Tobacco - 3.05% 2,404,800 Constellation Brands, Inc. - Class A * 47,759,328 Consumer Staples - Household & Personal Products - 0.57% 250,000 Avon Products, Inc. 9,005,000 Energy - 11.54% 400,000 Apache Corporation 55,600,000 50,000 Bristow Group Inc. * 2,474,500 50,000 Chesapeake Energy Corporation 3,298,000 681,300 Inergy, L.P. 17,727,426 230,000 Kayne Anderson Energy Development Company 5,278,500 700,000 Kayne Anderson Energy Total Return Fund, Inc. 20,426,000 700,000 Kayne Anderson MLP Investment Company 19,208,000 1,029,036 Kinder Morgan Management, LLC * 55,413,572 50,000 McMoRan Exploration Co. * 1,376,000 180,801,998 Financials - Banks - 3.55% 728,040 Bank Mutual Corporation 7,309,522 2,054,126 Marshall & Ilsley Corporation 31,489,752 2,742,975 MGIC Investment Corporation 16,759,577 55,558,851 Financials - Diversified - 7.70% 900,000 Affiliated Managers Group, Inc. * 81,054,000 800,000 American Express Company 30,136,000 200,000 Leucadia National Corporation 9,388,000 120,578,000 Financials - Insurance - 8.06% 720 Berkshire Hathaway Inc. - Class A * 86,940,000 600,000 Loews Corporation 28,140,000 330,000 Philadelphia Consolidated Holding Corp. * 11,210,100 126,290,100 Health Care - Equipment - 1.55% 507,500 Covidien Ltd. 24,304,175 Health Care - Pharmaceuticals & Biotechnology - 5.08% 550,000 Gilead Sciences, Inc. * 29,122,500 905,688 Thermo Fisher Scientific Inc. * 50,473,992 79,596,492 Health Care - Services - 7.33% 731,087 Cardinal Health, Inc. 37,709,467 1,100,000 DaVita, Inc. * 58,443,000 670,000 VCA Antech, Inc. * 18,612,600 114,765,067 Industrials - Capital Goods - 12.88% 1,150,000 Brady Corporation 39,709,500 450,000 Chicago Bridge & Iron Company N.V. 17,919,000 100,000 EMCOR Group, Inc. * 2,853,000 507,300 General Dynamics Corporation 42,714,660 300,000 Lincoln Electric Holdings, Inc . 23,610,000 1,310,600 Oshkosh Truck Corporation 27,116,314 425,000 W.W. Grainger, Inc. 34,765,000 365,000 Woodward Governor Company 13,015,900 201,703,374 Industrials - Commercial Services & Supplies - 3.27% 500,000 Copart, Inc. * 21,410,000 354,200 Manpower Inc. 20,628,608 250,000 United Stationers Inc. * 9,237,500 51,276,108 Industrials - Transportation - 1.20% 700,000 Heartland Express, Inc. 10,437,000 250,000 J.B. Hunt Transport Services, Inc. 8,320,000 18,757,000 Information Technology - Hardware & Equipment - 2.78% 1,250,000 Dell Inc. * 27,350,000 100,000 Mettler-Toledo International Inc. * 9,486,000 250,000 ScanSource, Inc. * 6,690,000 43,526,000 Information Technology - Software & Services - 3.38% 785,000 Fiserv, Inc. * 35,615,450 450,000 Hewitt Associates, Inc. * 17,248,500 52,863,950 Materials - 3.76% 1,000,000 Bemis Company, Inc. 22,420,000 800,200 Stepan Company 36,505,124 58,925,124 TOTAL Common Stocks (COST: $ 1,158,431,434) 1,479,342,895 SHORT-TERM INVESTMENTS - 4.83% Commercial Paper - 4.58% $ 945,000 Dow Chemical Company 07/01/08, 3.00% 945,000 3,250,000 R.R. Donnelley & Sons Company 07/02/08, 3.00% 3,249,729 950,000 Sara Lee Corporation 07/02/08, 2.75% 949,927 3,350,000 Starbucks Corporation 07/02/08, 2.90% 3,349,730 2,885,000 Starbucks Corporation 07/03/08, 2.80% 2,884,551 5,000,000 Dow Chemical Company 07/07/08, 3.15% 4,997,375 1,710,000 Starbucks Corporation 07/07/08, 2.90% 1,709,174 4,250,000 Wisconsin Energy Corporation 07/08/08, 2.90% 4,247,603 6,500,000 Fortune Brands, Inc. 07/09/08, 2.80% 6,495,956 5,295,000 Diageo Capital plc 07/10/08, 2.78% 5,291,320 1,050,000 General Mills, Inc. 07/11/08, 2.78% 1,049,189 5,000,000 Altria Group, Inc. 07/14/08, 2.70% 4,995,125 4,500,000 Alcoa Inc. 07/15/08, 2.90% 4,494,925 3,000,000 Altria Group, Inc. 07/16/08, 2.95% 2,996,313 5,000,000 Verizon Communications Inc. 07/17/08, 2.50% 4,994,444 5,000,000 General Mills, Inc. 07/18/08, 2.90% 4,993,153 3,250,000 Altria Group, Inc. 07/21/08, 2.85% 3,244,854 3,150,000 ITT Corporation 07/22/08, 2.87% 3,144,726 1,725,000 ITT Corporation 07/24/08, 2.87% 1,721,837 3,000,000 H.J. Heinz Finance Company 07/30/08, 2.85% 2,993,113 3,000,000 Wisconsin Energy Corporation 07/30/08, 2.90% 2,992,992 71,741,036 Variable Rate Security - 0.25% 3,911,436 Wisconsin Corporate Central Credit Union 07/01/08, 2.15% 3,911,436 TOTAL Short-term Investments (COST: $ 75,652,472) 75,652,472 TOTAL SECURITY HOLDINGS - 99.29% 1,554,995,367 OTHER ASSETS, NET OF LIABILITIES - 0.71% 11,123,240 TOTAL NET ASSETS $1,566,118,607 % OF NET ASSETS * NON-INCOME PRODUCING As of June 30, 2008, investment cost for federal tax purposes was $1,236,776,680 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ 480,114,870 Unrealized depreciation (161,896,183) Net unrealized appreciation $ 318,218,687 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1  quoted prices in active markets for identical investments Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2008 in valuing the Funds investments carried at value: Valuation Inputs Investments in Securities Other Financial Instruments* Level 1 - Quoted Prices $1,479,342,895 $ Level 2 - Other Significant Observable Inputs 75,652,472 Level 3 - Significant Unobservable Inputs Total $1,544,995,367 $ *Other financial instruments include futures, forwards and swap contracts. Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Fund, Inc. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 08/27/2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 08/27/2008 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 08/27/2008
